Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick Smith on 8/18/2022.

IN THE CLAIMS:
1. (Currently Amended) A turbofan having a longitudinal direction and comprising a motor and a nacelle, surrounding the motor, which comprises a fan casing, in which a duct for a bypass flow is delimited between the nacelle and the motor and in which a flow of air flows in a flow direction, said nacelle comprising: 
a fixed structure fixed to the fan casing and comprising a guide vane support bearing guide vanes, 
a mobile cowl movable in translation, on the fixed structure, in a direction of translation between an advanced position in which the mobile cowl is positioned such that the mobile cowl is moved close to the fan casing and a retracted position in which the mobile cowl is positioned such that the mobile cowl is moved away from the fan casing so as to define, between the mobile cowl and the casing, an open window between the duct and the exterior of the nacelle, and facing the guide vanes, 
a plurality of arms, each of the arms comprising a distal end and a proximal end which is mounted so as to be mobile in rotation on the mobile cowl about an axis of rotation parallel overall to the longitudinal direction, wherein each of the arms is mobile between a stowed position in which the arm is held against an exterior edge of the duct and a deployed position in which the arm extends across the duct, 
a flexible screen formed as a portion of an annulus with an exterior edge having a large radius and an interior edge having a small radius, wherein the exterior edge is attached to the guide vane support rearward of the guide vanes, and wherein the distal end of each arm is fixed along the interior edge, 
a set of actuators configured to cause the mobile cowl to move between the advanced position and the retracted position, and vice versa, and 
an operating system configured to move each of the arms from the stowed position to the deployed position when the mobile cowl passes from the advanced position to the retracted position, and to move each of the arms from the deployed position to the stowed position when the mobile cowl passes from the retracted position to the advanced position.

7. (Currently Amended) The turbofan according to claim 6, wherein the transmission system comprises, for two adjacent arms of the plurality of arms, a connecting rod mounted articulated between said two adjacent arms, and wherein a point of articulation of the connecting rod to each of the two adjacent arms is offset with respect to the axis of rotation of the two adjacent arms.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach, in combination with the other claim limitations, a flexible screen formed as a portion of an annulus with an exterior edge having a large radius and an interior edge having a small radius, wherein the exterior edge is attached to the guide vane support rearward of the guide vanes, and wherein the distal end of each arm is fixed along the interior edge.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741